136 Ga. App. 395 (1975)
221 S.E.2d 245
HAGIN et al.
v.
POWERS et al.
51187.
Court of Appeals of Georgia.
Argued October 6, 1975.
Decided November 3, 1975.
Savell, Williams, Cox & Angel, Edward L. Savell, William E. Zachary, Jr., for appellants.
Robert D. Brooks, Robert E. Andrews, for appellees.
WEBB, Judge.
In a prior appearance of this case we remanded the appeal to the State Court of DeKalb County for a finding on a material issue. Hagin v. Powers, 134 Ga. App. 609 (215 SE2d 346). In that opinion we said: "Compare Doyal Development Co. v. Blair, 133 Ga. App. 613 (211 SE2d 642) (cert. granted Jan. 30, 1975, Sup. Ct. No. 29717), where we declined to remand for the curing of formal defects." The Supreme Court at 234 Ga. 261 (215 SE2d 471) reversed our decision in Blair; and this case, like Reid v. Minter, 135 Ga. App. 763 is a casualty of that decision. As we said in Reid, supra: "[I]t is now firmly established that findings of fact and conclusions of law required by Code Ann. § 81A-152 (a) are mandatory; that the facts must be found specially; and that conclusions of law must be stated separately, regardless of whether the order otherwise is sufficient for purposes of review." CPA § 52 (a) is applicable to the State Court of DeKalb County. Bell v. Stocks, 128 Ga. App. 799 (198 SE2d 209).
Here, as in Blair and Reid, the conclusions of law are not stated separately. Consequently we must remand the appeal with direction that the trial court vacate the judgments, cause appropriate findings of fact and conclusions of law to be made, and enter new judgments thereon, after which the losing parties shall be free to enter another appeal.
Appeal remanded with direction. Bell, C. J., and *396 Marshall, J., concur.